
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION COPY


Terms of Employment


        Set forth below are the terms of a legally binding term sheet ("Term
Sheet"), dated February 18, 2009 ("Effective Date"), by and among Gregory R.
Blatt ("Executive"), IAC/InterActiveCorp ("IAC") and Match.com, Inc.
("MatchCo"). Reference is made to the employment agreement, by and between
Executive and IAC, dated November 21, 2006, as amended (the "Employment
Agreement"). Effective on the Effective Date, terms of the Employment Agreement
automatically are amended to reflect the terms of this Term Sheet. If there are
inconsistencies between the Employment Agreement and the Term Sheet, the Term
Sheet shall prevail.

        I.    Title    

        Effective upon the Effective Date, IAC shall employ Executive, and
Executive shall be employed, as (1) Executive Vice President of IAC and as a
member of the Office of the Chairman and (2) through and until the third
anniversary of the Effective Date (such period, the "MatchCo Term"), the Chief
Executive Officer of MatchCo.

        II.    Responsibilities    

        With respect to IAC, Executive shall be responsible for oversight of
lAC's legal, human resources and corporate communications functions, as well as
general corporate management. During the MatchCo Term, Executive shall have
overall responsibility for strategy and operations for MatchCo.

        III.    Term    

        Executive's employment pursuant to this Term Sheet shall commence on the
Effective Date and shall continue for a period of three (3) years (the "Initial
Term"); provided that, on the third anniversary and each anniversary of the
Effective Date thereafter, the employment period shall be extended by one year
unless at least ninety (90) days prior to such anniversary, IAC or the Executive
delivers a written notice (a "Non-Renewal Notice") to the other party that the
employment period shall not be extended (the Initial Term as so extended, the
"Employment Period"). A termination of Executive's employment due to a
Non-Renewal Notice from IAC shall constitute a termination of Executive's
employment without Cause. If Barry Diller ceases to serve as the senior
executive officer of IAC at any point during the MatchCo Term, Executive may
unilaterally resign Executive's positions with IAC during the MatchCo Term and
continue to serve as Chief Executive Officer of MatchCo during the MatchCo Term;
in such event, during the MatchCo Term, (1) Executive ceasing to have duties
with IAC shall not constitute a basis for Good Reason or Cause, and (2) the
provisions relating to termination of employment with or without Cause by IAC,
termination of employment for Good Reason by Executive and voluntary termination
of employment by Executive without Good Reason, shall apply, mutatis mutandis,
to Executive's employment with MatchCo.

        IV.    Salary    

        During the Employment Period, IAC shall pay to Executive an annual base
salary of $650,000. The base salary may be increased from time to time in the
discretion of the Compensation and Human Resources Committee (the "Committee")
of the Board of Directors ("Board") of IAC.

        V.    Bonus    

        During the Employment Period, Executive will be eligible for
discretionary annual bonuses based on a combination of IAC corporate performance
and MatchCo performance, as determined by the Committee. The size of Executive's
overall bonus opportunity shall be consistent with those of other members of the
Office of the Chairman. To the extent earned and payable, an annual bonus shall
be paid not later than March 15 of the calendar year immediately following the
calendar year with respect to which such annual bonus relates.

--------------------------------------------------------------------------------



        VI.    Equity Matters    

        1.    IAC Option Cancellation.    Subject to and upon the approval by
IAC's stockholders of the grant of MatchCo Options described in paragraph 2
immediately below, Executive shall forfeit the following options ("IAC Options")
to purchase shares of common stock, $0.001 per share of IAC ("IAC Common Stock")
set forth in the center column of the table below:

Current Options   Forfeited Options   Post
Cancellation
Options
# shares
  Strike
Price   # shares   Strike
Price   # shares   Strike
Price 500,000   $16.28   365,885   $16.28   134,115   $16.28 190,972   $20.08  
  56,857   $20.08   134,115   $20.08 190,972   $22.70     56,857   $22.70  
134,115   $22.70 190,971   $25.31     56,856   $25.31   134,115   $25.31

        The foregoing forfeiture will be conditioned upon the approval by IAC
stockholders of the grant of MatchCo Options described immediately below.

        2.    MatchCo Options Grant.    

        (a)   As of the Effective Date, IAC represents and warrants to Executive
as follows: The authorized capital stock of MatchCo on the Effective Date
consists of 10,000 shares of common stock, $0.01 par value per share ("MatchCo
Common Stock"), of which 9,700 shares of MatchCo Common Stock are issued and
outstanding. Other than the MatchCo Options described in paragraph 2(b) below,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require MatchCo to issue, sell, or otherwise cause to
become outstanding any of its capital stock. Other than the MatchCo Options
described in paragraph 2(b) below, there are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to MatchCo.

        (b)   MatchCo hereby grants to Executive on the Effective Date the
following stock options (the "MatchCo Options") to purchase shares of MatchCo
Common Stock (each MatchCo Option having a ten year term):

        (i)    an option to purchase 150 shares of MatchCo Common Stock with a
per share exercise price equal to Fair Market Value on the Effective Date, such
option vesting 50% on the two year anniversary of the Effective Date and 50% on
the three year anniversary of the Effective Date, subject in each case to
Executive's continued employment with IAC through the applicable vesting dates;

        (ii)   an option to purchase 100 shares of MatchCo Common Stock with a
per share exercise price equal to 200% of Fair Market Value on the Effective
Date, such option vesting 50% on the two year anniversary of the Effective Date
and 50% on the three year anniversary of the Effective Date, subject in each
case to Executive's continued employment with IAC through the applicable vesting
dates; and

        (iii)  an option to purchase 50 shares of MatchCo Common Stock with a
per share exercise price equal to Fair Market Value on the Effective Date, such
option vesting in the event of (A) a Qualified Public Offering, (B) a MatchCo
Change in Control or (C) an IAC Change in Control during such time as MatchCo is
a controlled subsidiary of IAC, subject in each case to Executive's continued
employment with IAC through the applicable vesting date.

2

--------------------------------------------------------------------------------



        (c)   Except as provided under paragraph 6 ("Accelerated Vesting of
MatchCo Options") below, Executive immediately shall forfeit any unvested
MatchCo Options at such time as Executive is neither Chief Executive Officer of
MatchCo nor the IAC corporate executive with primary responsibility for MatchCo.

        (d)   The Compensation Committee has reviewed and approved the valuation
prepared by IAC management regarding Fair Market Value on the Effective Date,
such Fair Market Value determined in accordance with Section 409A of the
Internal Revenue Code, as amended and the regulations promulgated thereunder
(the "Code").

        (e)   The exercisability of MatchCo Options granted pursuant to
paragraph 2(b) shall be contingent upon (i) the approval by IAC stockholders of
the grant of MatchCo Options and (ii) Executive's forfeiture of the IAC Options
described in paragraph 1. In the event that IAC's stockholders do not approve
the grant of the MatchCo Options when presented to them for approval, Executive
immediately shall forfeit the MatchCo Options.

        3.    MatchCo Option Exercise.    

        (a)   This paragraph 3(a) shall apply during such time as the MatchCo
Options relate to common stock that is not publicly traded on a national
securities exchange. During the time that any portion of the MatchCo Options are
vested and exercisable, Executive shall have the right, exercisable no more than
three times, to request in writing that MatchCo provide Executive with MatchCo's
determination of the then current Fair Market Value (an "FMV Request");
provided, however, that in no event shall Executive deliver a third FMV Request
prior to the third anniversary of the Effective Date, unless either (i) the
MatchCo Options have vested in full prior to such time or (ii) Executive has
previously forfeited any unvested portion of the MatchCo Options. MatchCo shall
provide to Executive its preliminary written determination of the then current
Fair Market Value (the "Preliminary FMV Determination") within fifteen business
days of MatchCo's receipt of an FMV Request, such written determination to
contain a level of detail and analysis comparable to the detail and analysis
used to determine Fair Market Value on the Effective Date and previously
provided to Executive. Following delivery of the Preliminary FMV Determination
and prior to MatchCo's final determination of Fair Market Value, Executive shall
have the right to consult with MatchCo regarding its Preliminary FMV
Determination. MatchCo shall provide to Executive its final written
determination of the then current Fair Market Value (the "Final FMV
Determination") within twenty business days of MatchCo's receipt of an FMV
Request. Within ten days of Executive's receipt of the Final FMV Determination,
Executive shall have the right, but not the obligation, to exercise some or all
of the vested and exercisable MatchCo Options, by providing written notice of
exercise to MatchCo (an "Exercise Notice"); provided, however, that after the
third FMV Request, Executive shall be required to exercise all of the vested and
exercisable MatchCo Options. In the event that (x) Executive has made fewer than
three FMV requests and (y) MatchCo is not a company or a controlled subsidiary
of a company with respect to which Barry Diller is Chief Executive Officer,
Executive shall have the right, on one occasion only, to require "baseball
arbitration" to determine the then current Fair Market Value. Baseball
arbitration shall be conducted under the terms generally utilized by IAC with
respect to executive compensation arrangements.

        (b)   This paragraph 3(b) shall apply during such time as the MatchCo
Options relate to common stock that is not publicly traded on a national
securities exchange. Within three business days following Executive's delivery
to MatchCo of an Exercise Notice, in full settlement of the number of shares
with respect to which the MatchCo Option is exercised, Executive shall be
entitled to receive payment in an amount (the "Settlement Amount") equal to the
product of (i) the excess of the Fair Market Value determined in accordance with
paragraph 3(a) (the "Exercise Date FMV") over the per share exercise price of
such MatchCo Option (as such amount may be

3

--------------------------------------------------------------------------------






adjusted), multiplied by (ii) the number of shares of MatchCo Common Stock with
respect to which such MatchCo Option is exercised. During such time as MatchCo
is a controlled subsidiary of IAC and the IAC Common Stock is publicly traded on
a national securities exchange, payment of the Settlement Amount shall be made,
at the election of MatchCo, (x) in a number of shares of IAC Common Stock equal
to the quotient of the portion of the Settlement Amount to be settled in shares
of IAC Common Stock divided by the Fair Market Value (as defined in the IAC
Plan) on the date of delivery of the Exercise Notice; provided that any
fractional shares of IAC Common Stock will be settled in cash based on the Fair
Market Value (as defined in the IAC Plan), (y) an amount in cash equal to the
Settlement Amount or (z) a combination of shares of IAC Common Stock (determined
in accordance with clause (x)) and cash. If MatchCo is not a controlled
subsidiary of IAC, such payment shall be made in cash. If any portion of the
Settlement Amount is satisfied in shares of IAC Common Stock, such shares shall
be delivered under the IAC Plan or such successor plan approved by IAC's
stockholders.

        (c)   This paragraph 3(c) shall apply during such time as the MatchCo
Options relate to common stock that is publicly traded on a national securities
exchange. Any portion of Executive's MatchCo Options that is vested and
exercisable may be exercised by delivering to MatchCo or the agent selected by
MatchCo to administer the MatchCo Options (the "Agent") a written (including by
way of electronic means) notice stating the number of whole shares to be
purchased, accompanied by payment of the full purchase price of the shares of
MatchCo Common Stock to be purchased. The MatchCo Options may not be exercised
at any one time as to fewer than 100 shares (or such number of shares as to
which the MatchCo Option is then exercisable if less than 100). Fractional share
interests shall be disregarded except they may be accumulated. The exercise
price of the MatchCo Options shall be paid: (i) in cash or by certified check or
bank draft payable to the order of MatchCo; (ii) by exchange of shares of
unrestricted MatchCo Common Stock already owned by Executive and having an
aggregate fair market value equal to the aggregate purchase price (which amount
shall be equal to the product of the exercise price multiplied by the number of
shares of MatchCo Common Stock in respect of which the MatchCo Option is being
exercised); provided, that Executive represents and warrants to MatchCo that
Executive holds the shares of MatchCo Common Stock free and clear of liens and
encumbrances; (iii) by delivering, along with a properly executed exercise
notice to MatchCo, a copy of irrevocable instructions to a broker to deliver
promptly to MatchCo the aggregate exercise price and the amount of any
applicable federal, state, local or foreign withholding taxes required to be
withheld by MatchCo; provided, however, that such exercise must be implemented
solely under a program or arrangement established and approved by MatchCo with a
brokerage firm selected by MatchCo; or (iv) by any other procedure approved by
MatchCo's compensation committee, or by a combination of the foregoing. For
purposes of this paragraph 3(c), "fair market value" shall mean, the closing
price of a share of MatchCo Common Stock on the national securities exchange on
which shares of MatchCo Common Stock are traded on the date of measurement, or
if shares of MatchCo Common Stock were not traded on such exchange on such
measurement date, then on the next preceding date on which shares of MatchCo
Common Stock were traded, all as reported by such source as the compensation
committee (or similar committee) of the board of directors of MatchCo shall
select. No later than the date as of which an amount in respect of any MatchCo
Option first becomes includible in Executive's gross income for federal, state,
local or foreign income or employment or other tax purposes, Executive shall pay
to MatchCo or make arrangements satisfactory to MatchCo regarding payment of any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount and MatchCo shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due Executive (either directly or indirectly through its agent),
federal, state, local and foreign taxes of any kind required by law to be
withheld. Notwithstanding the foregoing, MatchCo shall be entitled to hold the
shares issuable to you upon exercise of any MatchCo Option until

4

--------------------------------------------------------------------------------






MatchCo or the Agent has received from Executive (i) a duly executed Form W-9 or
W-8, as applicable and (ii) payment for any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such MatchCo
Option.

        4.    Exercisability.    Subject to the immediately following sentence,
vested MatchCo Options shall remain exercisable so long as Executive is Chief
Executive Officer of MatchCo and/or is the senior corporate executive at IAC
with primary responsibility for MatchCo and for 90 days thereafter and
thereafter shall be forfeited; provided, however, that if Executive ceases to be
Chief Executive Officer of MatchCo and continues to be employed by IAC without
having primary responsibility for MatchCo, vested MatchCo Options shall be
exercisable for such time as Executive remains an employee of IAC (and for
90 days following Executive's termination of employment with IAC), but in no
event longer than four years after the Effective Date, provided, further,
however, that if Executive ceases to be Chief Executive Officer of MatchCo at
IAC's election and Executive continues to be employed by IAC without having
primary responsibility for MatchCo, vested MatchCo Options shall be exercisable
for such time as Executive remains an employee of IAC (and for 90 days following
Executive's termination of employment with IAC), but in no event longer than the
greater of (i) 18 months following the date that Executive ceases to be Chief
Executive Officer of MatchCo and (ii) four years from the Effective Date. In the
event of a termination of Executive's employment with IAC by IAC without Cause
or Executive's termination of employment with IAC for Good Reason, all MatchCo
Options not previously forfeited that are or become exercisable on the date of
such termination of employment shall remain exercisable for the longer of
(x) 18 months following such termination of employment and (y) four years from
the Effective Date. Notwithstanding anything to the contrary contained in this
Term Sheet, in no event will any MatchCo Option be exercisable after the tenth
anniversary of the Effective Date.

        5.    Adjustments.    In the event of a stock dividend, stock split,
reverse stock split, separation, spinoff, reorganization, extraordinary dividend
of cash or other property, share combination, or recapitalization or similar
event affecting the capital structure of MatchCo, the Committee or the Board (or
following a Qualified Public Offering, an IAC Change in Control or a MatchCo
Change in Control, a reasonably appropriate successor board of directors or
committee) shall make such substitutions or adjustments as it deems appropriate
and equitable to the number and kind of shares of MatchCo Common Stock subject
to the MatchCo Options and/or the exercise price per share. In the event of a
merger, consolidation, acquisition of property or shares, stock rights offering,
liquidation, disaffiliation, or similar event affecting MatchCo or any of its
subsidiaries, the Committee or the Board (or following a Qualified Public
Offering, an IAC Change in Control or a MatchCo Change in Control, a reasonably
appropriate successor board of directors or committee) shall, in its discretion,
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of shares of MatchCo Common Stock subject to the MatchCo
Options and/or the exercise price per share. Notwithstanding the foregoing, in
the event of any MatchCo extraordinary dividend, the exercise price of the
MatchCo Options shall be equitably reduced in accordance with Section 409A of
the Code. IAC agrees that so long as MatchCo remains a controlled subsidiary of
IAC, MatchCo shall not declare ordinary dividends.

        6.    Accelerated Vesting of MatchCo Options.    In the event of (a) a
MatchCo Change in Control, (b) an IAC Change in Control at a time during which
MatchCo is a controlled subsidiary of IAC, (c) a termination of Executive's
employment with IAC by IAC without Cause or (d) a termination of Executive's
employment with IAC by Executive for Good Reason, all MatchCo Options not
previously forfeited immediately shall vest in full and remain exercisable in
accordance with paragraph 4 above; provided, however, that the vesting
contemplated by clause (c) and clause (d) shall be subject to, and occur as
promptly as practicable following, IAC's receipt from Executive of an executed
Release (as defined in the Employment Agreement) and the expiration of all
revocation periods required by applicable law in accordance with the terms of
the

5

--------------------------------------------------------------------------------






Employment Agreement. In the event of a MatchCo Change in Control, the acquiring
party shall assume all obligations with respect to the MatchCo Options.

        7.    Additional Equity Grants.    Executive shall remain eligible for
additional equity grants in IAC and/or MatchCo, as determined by the Committee.

        VII.    Additional Consequences of Termination    

        1.     In the event of a termination of Executive's employment with IAC
by IAC without Cause or a termination of Executive's employment with IAC by
Executive for Good Reason:

        (a)   All IAC equity awards outstanding as of the Effective Date that
remain outstanding at the time of such termination of employment immediately
shall vest (with all IAC Options remaining exercisable for the longer of
(i) 18 months following such termination of employment and (ii) four years from
the Effective Date, but (with respect to each of clauses (i) and (ii)) in no
event longer than ten years from the date of grant) and with respect to IAC
equity awards other than stock options, settle; provided, however, that the
vesting/settlement contemplated by this paragraph (a) shall be subject to, and
occur as promptly as practicable following, IAC's receipt from Executive of an
executed Release (as defined in the Employment Agreement) and the expiration of
all revocation periods required by applicable law (and in any event within the
short term deferral period under Section 409A of the Code) in accordance with
the terms of the Employment Agreement. Notwithstanding anything to the contrary
contained in this paragraph (a), subject to Executive's execution and
non-revocation of the Release (as defined in the Employment Agreement) in
accordance with the terms of the Employment Agreement, to the extent that any
IAC equity awards covered by the immediately preceding sentence constitute
"non-qualified deferred compensation" within the meaning of Section 409A of the
Code, such awards shall vest, but only settle in accordance with their terms in
effect as of immediately prior to the Effective Date (it being understood that
it is intended that IAC equity awards covered by the immediately preceding
sentence do not constitute "non-qualified deferred compensation" within the
meaning of Section 409A of the Code).

        (b)   Subject to Executive's execution and non-revocation of the Release
(as defined in the Employment Agreement) in accordance with the terms of the
Employment Agreement, Executive shall receive (in lieu of the salary
continuation provided for in the Employment Agreement) salary continuation until
the later of 12 months following the termination of employment and 24 months
from the Effective Date (such applicable period, the "Severance Period").
Executive's salary continuation shall be paid in equal biweekly installments
(or, if different, in accordance with IAC's payroll practice as in effect from
time to time) over the course of the Severance Period beginning on the first
business day of the second month following the month in which Executive's
Separation from Service (as such term is defined below) takes place (along with
interest for the period of such delay at the then applicable borrowing rate of
IAC as of the commencement of such delay).

        (c)   Any IAC and MatchCo equity awards that (1) are granted to
Executive after the Effective Date, (2) remain outstanding at the time of such
termination of employment and (3) are scheduled to vest during the twelve month
period immediately following the date of Executive's termination of employment,
will vest (assuming pro rated vesting for any cliff vesting awards) and with
respect to equity awards other than stock options, settle; provided, however,
that the vesting/settlement contemplated by this paragraph (c) shall be subject
to, and occur as promptly as practicable following, IAC's receipt from Executive
of an executed Release (as defined in the Employment Agreement) and the
expiration of all revocation periods required by applicable law (and in any
event within the short term deferral period under Section 409A of the Code) in
accordance with the terms of the Employment

6

--------------------------------------------------------------------------------






Agreement; provided, further, however, that any amounts that would vest under
this provision but for the fact that outstanding performance conditions have not
been satisfied shall vest (and with respect to equity awards other than stock
options, settle) only if, and at such point as, such performance conditions are
satisfied.

        2.     If Executive's employment with IAC is terminated by IAC for
Cause, or if following any termination of Executive's employment with IAC for
any reason, IAC determines that during the two (2) years prior to such
termination of employment with IAC there was an event or circumstance that would
have been grounds for termination for Cause (and which would not have been
curable by Executive upon notice), Executive's MatchCo Options (whether or not
vested) shall be forfeited and canceled in their entirety upon such termination.
In the event Executive exercised any portion of the MatchCo Options prior to or
upon Executive's termination of employment with IAC for Cause or after an event
that would be grounds for a termination of employment with IAC for Cause, IAC
shall be entitled to recover from Executive at any time within two (2) years
after such exercise, and Executive shall pay over to MatchCo, any gain realized
as a result of the exercise. This remedy shall be without prejudice to, or
waiver of, any other remedies IAC or its subsidiaries or affiliates may have in
such event.

        VIII.    Location    

        Executive shall be based in New York, New York, with such travel between
Dallas, Texas and New York, New York as is reasonably necessary to fulfill
Executive's duties. IAC, MatchCo and Executive initially expect that Executive
will spend between one-third and one-half of Executive's professional time in
Dallas, Texas.

        IX.    Transportation/Living    

        Executive shall be entitled to first class commercial travel with
respect to Executive's business travel on behalf of IAC and/or MatchCo.
Executive shall be entitled to auto and living accommodations in Dallas, Texas,
which shall be provided to Executive on a non-taxable basis.

        X.    Certain Definitions    

        1.     "Cause" shall generally have the meaning set forth in Executive's
current employment agreement, with such revisions as are reasonably appropriate
to reflect Executive's duties with MatchCo during the MatchCo Term.

        2.     "Fair Market Value" shall mean a reasonable, good faith judgment,
determined in accordance with Section 409A of the Code, of the price at which a
share of MatchCo Common Stock would most likely trade if MatchCo were a
standalone public company, taking into account all relevant factors.

        3.     "Good Reason" shall have the meaning set forth in the Employment
Agreement (including the applicable notice and cure provisions) and shall also
include (a) a material reduction of Executive's title and responsibilities with
MatchCo during the MatchCo Term, (b) a material breach by IAC or MatchCo of this
Term Sheet, (c) the relocation of MatchCo's principal place of business to a
location other than Dallas, Texas or New York, New York, and (d) the failure to
obtain approval by IAC's stockholders of the grant of MatchCo Options.

        4.     "IAC Change in Control" has the meaning of "Change in Control"
set forth in the IAC/InteractiveCorp 2008 Stock And Annual Incentive Plan.

        5.     "IAC Plan" shall mean the IAC/InterActiveCorp 2008 Stock and
Annual Incentive Plan.

7

--------------------------------------------------------------------------------



        6.     "MatchCo Change in Control" means:

        (a)   The acquisition by any individual entity or group, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), other than IAC and Barry Diller and their
respective affiliates (a "Person"), directly or indirectly, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of equity securities of MatchCo representing more than 50% of the voting power
of the then outstanding equity securities of MatchCo entitled to vote generally
in the election of directors (the "Outstanding MatchCo Voting Securities");
provided, however, that for purposes of this paragraph (a), the following
acquisitions shall not constitute a MatchCo Change in Control: (i) any
acquisition by MatchCo, (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by MatchCo or any corporation controlled
by MatchCo, or (iii) any acquisition by any Person pursuant to a transaction
which complies with clauses (i) and (ii) of paragraph (b) below; or

        (b)   The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of MatchCo
or the purchase of assets or stock of another entity (a "Business Combination"),
in each case, unless immediately following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding MatchCo Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then
outstanding combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns MatchCo or all or substantially all of
MatchCo's assets either directly or through one or more subsidiaries) in
substantially the same proportion as their ownership immediately prior to such
Business Combination of the Outstanding MatchCo Voting Securities, and (ii) no
Person (excluding IAC and Barry Diller and their respective affiliates, any
employee benefit plan (or related trust) of MatchCo or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, more
than a majority of the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership of MatchCo
existed prior to the Business Combination; or

        (c)   Approval by the stockholders of MatchCo of a complete liquidation
or dissolution of MatchCo.

In no event shall the acquisition/disposition transactions with Meetic that are
contemplated by IAC and MatchCo as of the Effective Date (or any similar
arrangements with Meetic) (the "Meetic Transactions") or any other arrangement
contemplated by agreements that memorialize the Meetic Transactions constitute a
MatchCo Change in Control.

        7.     "Qualified Public Offering" means (a) an initial public offering
of an entity with respect to which MatchCo's assets represent the primary
operating assets (a "MatchCo Entity"), following which the common equity of the
MatchCo Entity is publicly traded on a national securities exchange (b) a
spin-off of a MatchCo Entity, following which the common equity of the MatchCo
Entity is publicly traded on a national securities exchange, (c) a disposition
by IAC of the substantial majority of its operating assets other than MatchCo's
assets such that IAC becomes a MatchCo Entity, the common equity of which is
publicly traded on a national securities exchange, or (d) any similar
transaction which Executive and IAC agree, acting in good faith, is the
functional equivalent of any of items (a) through (c) of this definition. In no
event shall the Meetic Transactions or any other transactions contemplated by
any transaction agreements that memorialize the Meetic Transactions constitute a
Qualified Public Offering.

8

--------------------------------------------------------------------------------



        XI.    Section 409A of the Code.    

        (1)   In the event that Executive is a "specified employee" within the
meaning of Section 409A of the Code, amounts that are "non-qualified deferred
compensation" within the meaning of Section 409A of the Code that would
otherwise be payable or settled as a result of Executive's Separation from
Service (as defined below) during the six-month period immediately following the
date of Executive's Separation from Service shall instead be paid or settled, on
the earlier of seven (7) months following the date of Executive's Separation
from Service or Executive's death (along with interest for the period of such
delay). For purposes of this Term Sheet, a "Separation from Service" occurs when
Executive dies, retires or otherwise has a termination of employment with IAC
that constitutes a "separation from service" within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

        (2)   The Term Sheet is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code. Each
payment under this Term Sheet shall be treated as a separate payment for
purposes of Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Term Sheet.

        (3)   All reimbursements and in-kind benefits provided under this Term
Sheet that constitute deferred compensation within the meaning of Section 409A
of the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (a) in no event
shall reimbursements by IAC or MatchCo under this Term Sheet be made later than
the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (b) the amount of in-kind benefits that IAC or MatchCo
is obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that IAC or MatchCo is obligated to pay or provide in any other
calendar year; (c) Executive's right to have IAC or MatchCo pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (d) in no event shall IAC's or MatchCo's obligations to make
such reimbursements or to provide such in-kind benefits apply later than
Executive's remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).

        (4)   In no event shall IAC be required to pay Executive any "gross-up"
or other payment with respect to any taxes or penalties imposed under
Section 409A of the Code with respect to any benefit paid to Executive
hereunder. IAC agrees to take any reasonable steps requested by Executive to
avoid adverse tax consequences to Executive as a result of any benefit to
Executive hereunder being subject to Section 409A of the Code, provided,
however, that Executive shall, if requested, reimburse IAC for any incremental
costs (other than incidental costs) associated with taking such steps.

        (5)   Any tax gross-up payment required pursuant to this Term Sheet
shall be made no later than the end of the Executive's taxable year next
following the Executive's taxable year in which the Executive remits the related
taxes.

        XII.    Definitive Documentation.    

        This Term Sheet constitutes a legally binding agreement among IAC,
MatchCo and Executive. IAC, MatchCo and Executive intend to memorialize the
foregoing arrangements in an amendment to (or amended and restated version of)
the Employment Agreement and a stock option agreement with MatchCo and IAC. In
addition to those matters contemplated by this term sheet, the stock option

9

--------------------------------------------------------------------------------




agreement will contain terms customarily included in IAC equity award
agreements. In the event the parties do not execute the documents contemplated
by this Section XII, this Term Sheet shall continue to be binding upon IAC,
MatchCo and Executive.

        XIII.    Miscellaneous.    

        (1)   For the avoidance of doubt, a termination of Executive's
employment with IAC due to death or disability shall not constitute a
termination of Executive's employment by IAC without Cause.

        (2)   Notwithstanding any other provision of this Agreement, each of IAC
and MatchCo may withhold from any amounts payable or benefits provided under
this Term Sheet any Federal, state, and local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (3)   The invalidity or unenforceability of any provision of this Term
Sheet shall not affect the validity or enforceability of any other provision of
this Term Sheet.

        (4)   The Executive's, IAC's or MatchCo's failure to insist upon strict
compliance with any provision of the Term Sheet or the failure to assert any
right the Executive, IAC or MatchCo may have hereunder, shall not be deemed to
be a waiver of such provision or right or any other provision or right of the
Term Sheet.

        XIV.    Notices.    

        All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to each other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to Executive:

At the most recent address on file for Executive at IAC.

If to IAC or MatchCo:

IAC/InterActiveCorp
555 West 18th Street
New York NY 10011
Facsimile: (212) 314-7379
Attention: General Counsel

or to such other address as a party shall have furnished to the other parties in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, (i) IAC/InterActiveCorp has caused this Term Sheet
to be executed and delivered by its duly authorized officer,
(ii) Match.com, Inc. has caused this Term Sheet to be executed and delivered by
its duly authorized officer, and (iii) Gregory R. Blatt has executed and
delivered this Term Sheet, each as of the date first set forth above.


 
 
IAC/INTERACTIVECORP
 
 
/s/ VICTOR KAUFMAN


--------------------------------------------------------------------------------

    Name:   Victor Kaufman     Title:   Vice Chairman
 
 
MATCH.COM, INC.
 
 
/s/ VICTOR KAUFMAN


--------------------------------------------------------------------------------

    Name:   Victor Kaufman     Title:   President
 
 
GREGORY R. BLATT
 
 
/s/ GREGORY BLATT


--------------------------------------------------------------------------------

[SIGNATURE PAGE TO TERM SHEET]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION COPY



Terms of Employment
